PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lapinski et al.
Application No. 16/711,268
Filed: 11 Dec 2019
For: SYSTEMS AND METHODS FOR AUTOMATIC SYNCHRONIZATION OF CONTENT BETWEEN A PLAYER SYSTEM AND A LISTENER SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition under 37 CFR 1.182, for expedited consideration, filed 15 September 2021.  This is also a decision in response to the petition to revive under 37 CFR 1.137(b), which is being treated under the unintentional provisions of 37 CFR 1.137(a)1, filed 27 July 2021.

The petition for expedited consideration is GRANTED.

The petition to revive is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

This application became abandoned for failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid, as required by the Notice Requiring Inventor’s Oath or Declaration  mailed 26 April 2021.  Accordingly, the date of abandonment of this application is 15 July 2021.  A Notice of Abandonment was mailed 19 July 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: 

(1) the required reply, unless previously filed;
 (2) the petition fee as set forth in 37 CFR 1.17(m); and
 (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The instant petition lacks item (1).

With respect to item (1):     The petition cannot be accepted because it was not accompanied by the required reply.  Specifically, Petitioner is attempting to change/correct Inventor Krawcewicz’s first name from “Damien” to “Damian” after payment of the issue fee, which is considered an amendment.  Since an amendment filed after allowance is not entered as a matter of right, it must be filed in compliance with 37 CFR 1.312.  In this regard, Petitioner must file a petition to withdraw from issue under 37 CFR 1.313 (c) (2), and a Request for Continued Examination (RCE) and submission under 37 CFR 1.114. Petitioner should also file an updated ADS and declaration with the correction.

There is no indication that the person signing the petition was ever given a power of attorney to prosecute the application.  However, in accordance with 37 CFR 1.34 (a), the signature of Aaron J. Capron, appearing on the petition shall constitute a representation to the Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Further correspondence with respect to this matter should be addressed as follows:

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 

Telephone inquiries concerning this matter should be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn /
Diane C. Goodwyn
Paralegal Specialist, OPET 


Cc:	AARON J. CAPRON 
FINNEGAN, HENDERSON, FARABOW, 
GARRETT & DUNNAR, LLP
3300 HILLVIEW AVE., 
PALO ALTO, CA 94304








    
        
            
    

    
        1 Effective December 18, 2013, the provisions under 37 CFR 1.137(b) to revive an unintentionally abandoned application were removed and replaced with provisions to revive an unintentionally abandoned application under 37 CFR 1.137(a).
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)